12/06/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 22-0547
                                                                                   Case Number: DA 22-0547




STATE OF MONTANA

             Plaintiff and Appellee,

      v.

DANIEL CHRISTOPHER ROWE,

             Defendant and Appellant.


                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until January 13, 2023 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 6 2022